Cline, Judge:
These appeals to reappraisement, which were filed by the collector of customs at the port of New York, challenge the values found by the United States appraiser of certain buttons imported from Gablonz, Czechoslovakia. The invoices were certified by the American consul on various dates during the period between March 9, 1937, and June 16, 1937.
By stipulation entered into by and between the respective parties it was agreed “that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is the unit invoice value less 2 per centum cash discount, plus boxes, cases, and packing” and that “there was no higher foreign value for the merchandise herein at the time of exportation.”
On the agreed state of facts, I find the export value of the merchandise to be the unit invoice values, less 2 per centum cash discount, plus boxes, cases, and packing, and hold that the value as defined in section 402 (d) of the Tariff Act of 1930 is the proper basis for the determination of the value of the merchandise here involved and that such value is as stated in the above finding. Judgment will be entered accordingly.